IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00302-CR

                          IN RE ROY DON WASHBURN


                                 Original Proceeding

                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2009-194-C1


                           MEMORANDUM OPINION


       Relator, Roy Don Washburn, a prison inmate, asks this Court in a petition for writ

of mandamus filed on November 19, 2020, to order the trial court to delete an order of

reimbursement for court-appointed attorneys’ and investigators’ fees and to return to

Relator any funds already paid toward those fees.

       There are some basic and fundamental legal principles that apply before this Court

may become involved in a proceeding. When a party asks for relief from this Court, the

party must serve the request for relief on the other parties/sides that are likely to resist

the requested relief (notice). Moreover, when a party complains to this Court about an

action by or in the trial court, the party must be able to show us that the trial court was
asked to fix the problem before asking this Court to find that the trial court erred in not

providing the requested relief (opportunity to cure/be heard/exhaustion of remedies).

Finally, when a party wants this Court to grant relief, the party not only has to ask for the

type of relief this Court has jurisdiction to order, but the person asking for relief must

also file a record, or cause a record to be filed, that supports their request for relief

(evidence/entitlement/preservation).

        In this proceeding, Relator has not provided a copy of his request for relief to the

other parties to this proceeding, has not sworn to facts or shown with an adequate record

that he has asked the trial court to correct the problem, and has not filed a record or

attempted to cause a record to be filed that demonstrates the described actions have been

taken and supports his arguments about why he thinks he is entitled to the relief

requested from this Court. Accordingly, “Relator’s Petition for a Writ of Mandamus” is

denied. 1


                                                     TOM GRAY
                                                     Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed December 16, 2020
Do not publish
[OTO6]


1
  The irony of the situation as alleged, that the trial court did not give Washburn notice, opportunity to be
heard, or require the State to show that the fees could properly be withheld from his inmate account, is not
lost on this Court. But the failure, if any, of the trial court or the State to utilize the proper procedures, does
not authorize this Court to circumvent those same procedural protections.

In re Washburn                                                                                             Page 2